                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                                 7:18-CV-83-D


GENE VANDENHAM WORLDWIDE, INC., )
                                    )
                         Plaintiff, )
                                    )
               v.                   )                            ORDER
                                    )
SCOTT ZUPPARDO, and CORNELIUS       )
CHAPEL RECORDS, INC.,               )
                                    )
                       Defendants. )


       On November 2, 2018, the court heard oral argument on the two pending motions. As

discussed in open court and incorporated herein by reference, the court DENIES defendants'

motion to dismiss [D.E. 11] and GRANTS defendants' motion to transfer [D.E. 16]. The court

TRANSFERS the action to the United States District Court for the Northern District of Alabama.

       SO ORDERED.      This~    day ofNovember 2018.
